Exhibit 10.60 SUBLEASE AGREEMENT THIS SUBLEASE AGREEMENT (the “Sublease”) is made effective as of the 1st day of November, 2016 by and between M.D.C Holdings, Inc., a Delaware corporation (“Sublandlord”) and CVentures, Inc., a Delaware corporation (“Subtenant”). RECITALS A.By Office Lease dated October 3, 2014 (the “Master Lease”) by and between Sublandlord, as Tenant and CLF South Monaco Denver LLC, a Delaware limited liability company (“Master Lessor”), as Landlord, Master Lessor leased to Sublandlord approximately 144,048 of rentable square feet located on floors 1-6 of the building (the “Building”) located at 4350 South Monaco Street, Denver, Colorado; B.Subtenant desires to sublease from Sublandlord and Sublandlord desires to sublease to Subtenant a portion of the Building subject to the terms and conditions hereof. C.Pursuant to Section 9.1 of the Master Lease, no consent of Master Lessor is required to this Sublease. AGREEMENTS: 1. Demised Premises . Sublandlord does hereby sublease to Subtenant, and Subtenant does hereby sublease from Sublandlord, for the Term (as hereinafter defined) and upon the conditions hereinafter commencing on the Commencement Date as defined in Section 3 below, approximately 5,437 square feet of rentable area on the fifth (5th ) floor of the Building, as more particularly described on Exhibit A attached hereto and incorporated herein (such area being the “Premises”). Sublandlord and Subtenant agree that the rentable area of the Premises shall not be subject to revision if the actual square footage of the Premises differs from that set forth above and for all purposes of this Sublease, Base Rent, Subtenant’s Additional Rent or other amounts set forth in this Sublease shall not be subject to revision if the actual square footage of the Premises differs from 5,437 square feet. By occupying the Premises, Subtenant represents that it has thoroughly examined the Building and the Premises and accepts the same on the Commencement Date in its “as-is” condition on the date of occupancy, subject to latent defects. 2.
